                 Case 2:17-cv-03148-GRB Document 28 Filed 11/19/18 Page 1 of 2 PageID #: 2318




                                                       BERKMAN HENOCH
                                                          PETERSON PEDDY E FENCHEL,                                                   PC
                                                                                                                                                      Murphy-Boykins        Megan K. McNemara
StevenJ.    Peddy         BruceJ. Bergman
                                                                  Attorneys at Law                                                         Stefanie

       H. Friedenberg     VinsonJ. Friedman                                                                                                       Kairlyn A. Costello           Randy S.   Nivn
Gary
                                                                                                                                                        James E.   Duso        Novica Petrovski
MiriamR.Milgrom           ChristinaJonathan
                                                                                                                                                         DanielJ. Even              Hillary Prada
Joseph E.   Macy*         Stanley Mishkin
                                                                                                Third Floor
                                                                           100 Garden Ciry Plazr,                                                      Evelyn P. Flores          Eileen  M. Ryan
RudolfJ. Karoay           Donna A. Napolitano
RoberrA. Carruba          Todd C. Steckler                                    Garden Ciry, New York 11530                                                 Adam S. Kalb           Pcjdai D. Singh
                                                                                                                                                      Pesia   M. Kinraich    Christopher F. Ulto
Gregory P,   Peterson     Peter Sullivan
Saul R. Fenchel-.
                                                                                 Telephone: (516)222-6200                                                                         Martin E. Valk

couilsEt                                                                         Facsimile:      (516)222-6209
Steven   Brock                                                                   Website:        www.bhpp.com
Gilben Henoch
David R. Kay                                                                    November 19,2018
MaryBerh Malloy
Terence E. Smolev, P.C.




                 BY ECF

                 Hon. Gary R. Brown
                 United States District Court
                 for the Eastern District of New York
                 100 FederalPlaza
                 Central Islip, New York t1722

                             Re:             Crown Castle NG East LLC v. Town of Hempstead, et al.
                                             17-cv-03148 (GRB)

                 Dear Judge Brown:

                         We are attorneys for defendants in the referenced action. We write in response to the Notice
                 of Supplemental Authority, dated November 15, 2018 (the "Notice"), filed by counsel for plaintiff,
                 pursuant to which he requests that the Court schedule a conference and permit the parties the
                 opportunity to file supplemental briefs addressing the impact ofthe Declaratory Ruling (as defined
                 in the Notice) on the issues presently before the Court in the pending motion and cross-motion for
                 summary judgment.

                         While defendants have no objection to a conference before the Court, they strenuously
                 disagree with plaintiff that the Declaratory Ruling has any impact whatsoever on the pending action.
                 For example, the Declaratory Ruling is addressed to "Wireless Broadband Deployment" and is in
                 large part only applicable to "Small Wireless Facilities" where the facilities provide both wireless
                 broadband information services and wireless telecommunications services. As set forth in
                 defendants' moving papers, prior decisions from the Federal courts have consistently held that the
                 4G LTE service (including Voice over LTE) that is proposed to be provided from plaintiffs DAS
                 facilities is abroadband information services and not atelecommunications service. Thus, inasmuch
                 as plaintiff will not be providing any telecommunications services, the Declaratory Ruling is




    *Admitred in New York and Florida l*.Admitted in New York, California, Florida, NewJeney, Pennsylvania, and Disrict of Columbia
Case 2:17-cv-03148-GRB Document 28 Filed 11/19/18 Page 2 of 2 PageID #: 2319
                               BERKMAN HENOCH
                                  PETERSON   PEDDY & FENCHDL'        PC



Hon. Gary R. Brown
November 19,2018
Page -2-



irrelevant to this matter. Additionally, plaintiffs proposed DAS sites in this action are not "small
wireless facilities" as defined by the FCC and therefore not within the purview of the Declaratory
Ruling.

       Several municipalities have already made clear that there          will   be significant legal challenges
to the Declaratory Ruling, which may include applications to stay the Declaratory Ruling during the
pendency of the challenges. In fact, there has already been filed with the FCC a petition for
reconsideration of the Declaratory Ruling. Since the Declaratory Ruling will not be effective until
January 14,2019, it is possible that a stay could be implemented prior to the effective date of the
Declaratory Ruling.

       Finally, given the numerous issues claimed by plaintiff to be raised by the Declaratory
Ruling, it would appear that rather than supplemental briefs on the summary judgment motion, it
may be more appropriate for plaintiffto file a second amended complaint so that the parties can fully
address all issues in the case with respect to the Declaratory Ruling, to the extent relevant.

       Please let us know   if you would like any additional information.

                                                      Respectfully yours,

                                                                s/

                                                      Todd C. Steckler

cc: Snyder & Snyder, LLP (by ECF)
